 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH ANTHONY STAFFORD,                           No. 2:16-CV-1403-JAM-DMC
12                         Plaintiff,
13            v.                                         ORDER
14    DOSS, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil rights action. The matter was

18   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

19                    On June 14, 2019, the Magistrate Judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that the parties may file objections

21   within the time specified therein. No objections to the findings and recommendations have been

22   filed.

23                    The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25   ///

26   ///

27   ///

28   ///
                                                         1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      The findings and recommendations filed June 14, 2019, are adopted in full;
 3                 2.      Defendants’ motion to dismiss (ECF No. 30) is denied; and
 4                 3.      Defendants Doss, Ibarra, and Zuniga shall file an answer to plaintiff’s first
 5   amended complaint within 30 days of the date of this order.
 6
     DATED: August 8, 2019
 7
                                                  /s/ John A. Mendez____________              _____
 8

 9                                                UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
